Citation Nr: 1223716	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to May 1986 and from September 1990 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the parties if further action is required.


REMAND

The Veteran is currently in receipt of a total disability rating based on individual unemployability (TDIU).  He has two children (RD and DD) with the appellant.  RD turned 18 in February 2008 and DD turned 18 in June 2010.  However, prior to either child reaching the age of majority, the appellant filed a claim for apportionment which was received in August 2007.  As such, at issue before the Board is whether apportionment of the Veteran's VA disability benefits is warranted between August 2007 and June 2010.

Having reviewed the record, the Board is unable to determine whether the Veteran reasonably discharged his responsibility for the children's support during the appeal period, and a remand is therefore necessary.

The record indicates that the Veteran was paying $150 per month in child support in approximately December 2003.  This money was taken out of his civilian job, and processed through the Adams County Department of Human Services.  Both the appellant and the Veteran acknowledged the exchange of $150 each month in financial statements filed as part of an earlier apportionment adjudication.

However, at some point the Veteran stopped working, his VA disability benefits were increased, and he began receiving Social Security Administration (SSA) disability payments; and it is unclear whether he was required to continue to making these payments once he ceased working and since he began receiving SSA disability.  Moreover, if he was required to continue making payments, it is unclear whether he did in fact meet his obligations.  To this end, there was no specific mention of any child support payments being either made or received on the financial statements that each party filed in conjunction with this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adams County Department of Human Services and request a copy of the child support agreement between the appellant and the Veteran.  Also request an accounting of any payments processed by the Department from the Veteran to the appellant from August 2007 to June 2010.  If any authorization is needed from the parties to obtain the requested information, it should be sought.  If no records are available, a negative response should be requested in writing.

2.  Contact the parties and ask them to explain the terms of the child support agreement which they had filed with the court.  The parties should also explain whether the Veteran has complied with the terms of the agreement in terms of making the required payments.  The parties are invited to provide any documentation that might support their responses to the Board's questions.

The parties are also asked to complete an updated VA Form 21-0788 detailing their respective incomes and net worths.

3.  Then readjudicate the appeal.  If the apportionment remains denied, provide both parties with a supplemental statement of the case and allow an appropriate time for response. 

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


